Case 0:19-cv-62784-AMC Document 51 Entered on FLSD Docket 03/16/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                           CASE NO. 19-62784-CIV-CANNON/Hunt

  ELIYAHU SHOR,

         Plaintiff,
  v.

  STORM TIGHT WINDOWS INC.,

        Defendant.
  ________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS MATTER comes before the Court upon the Report and Recommendation of

  Magistrate Judge Patrick M. Hunt (the “Report”) [ECF No. 50], entered on January 27, 2021. In

  the Report, Judge Hunt recommends that “Plaintiff’s Acceptance of the Offer of Judgment should

  be APPROVED and [that] the judgment be entered in accordance with the agreed-upon terms”

  [ECF No. 50, p. 3]. The parties have not filed any objections to the Report. Following review of

  the complete record, the Court agrees with the Report’s recommendations. Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 50] is ADOPTED.

         2. Plaintiff’s Acceptance of the Offer of Judgment [ECF No. 45] is APPROVED and

             JUDGMENT IS ENTERED in accordance with the parties’ agreed-upon terms.

         3. Plaintiff shall file any Motion for Attorney Fees on or before May 17, 2020 in

             accordance with Local Rule 7.3.
Case 0:19-cv-62784-AMC Document 51 Entered on FLSD Docket 03/16/2021 Page 2 of 2

                                                CASE NO. 19-62784-CIV-CANNON/Hunt


        DONE AND ORDERED in Fort Pierce, Florida, this 16th day of March 2021.




                                                  _________________________________
                                                  AILEEN M. CANNON
                                                  UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
